USDC IN/ND case 3:20-cv-00261-JD-MGG document 1-1 filed 03/24/20 page 1  of 2/28/2020
                                                                      Filed: 3        5:44 PM
                                                                                                                  Clerk
                                                                                              St Joseph County, Indiana




 STATE OF INDIANA                        )        IN THE ST. JOSEPH SUPERIOR COURT
                                         )SS:
 COUNTY OF ST. JOSEPH                    )        CONTINUOUS TERM, 2020

 KENNETH KARKIEWICZ,                              )
     Plaintiff,                                   )
                                                  )                    71D05-2002-CT-000070
 -vs-                                             )      CAUSE NO:
                                                  )
 WAL-MART STORES EAST, LP,                        )
     Defendant.                                   )

                                  COMPLAINT FOR DAMAGES
        Comes now the Plaintiff, KENNETH KARKIEWICZ, by and through counsel, ARMAN
 G. SARKISIAN of SARKISIAN, SARKISIAN & ASSOCIATES, P.C., and for his cause of action
 against the Defendant, WAL-MART STORES EAST, LP, alleges and states as follows:
         1.       That the Plaintiff is an individual and resident of South Bend, Indiana, found in St.
 Joseph County.
        2.        That the Defendant, WAL-MART STORES EAST, LP, is a for-profit business
 licensed to operate under the laws of the State of Indiana to transact business as a retailer with one
 or more store locations throughout the state.
        3.        That at all times relevant herein, the Defendant, WAL-MART STORES EAST, LP,
 owned, managed, or otherwise operated a store located at 3701 Portage Rd, South Bend, IN 46628,
 St. Joseph County.
        4.        That on or about November 1, 2018, the Plaintiff was a business invitee of the
 Defendant, at the premises of the Wal-Mart Store, located at the above referenced address in South
 Bend, Indiana.
        5.        That at all times relevant herein, the Defendant, WAL-MART STORES EAST, LP,
 was in exclusive control, possession, and/or management of said premises, both inside and outside
 of the store, and had a duty to operate and maintain the premises in a reasonably safe condition for
 business invitees.



                                                Page 1 of 3

                                                                                                 Exhibit A
USDC IN/ND case 3:20-cv-00261-JD-MGG document 1-1 filed 03/24/20 page 2 of 3




            6.     That at all times relevant herein, the Defendant, WAL-MART STORES EAST, LP,
 also had a duty to take reasonable precautions to protect its business invitees from foreseeable
 criminal activity, including but not limited to providing adequate lighting, adequate staff to police
 and control the premises, adequate security systems, and/or provide adequate warnings and notice
 to business invitees.
         7.        That on November I, 2018, in the evening hours, the Plaintiff had shopped at the
 Wal-Mart Store.
         8.        That after checking out of the store, the Plaintiff was robbed and assaulted at his
 vehicle.
         9.        That the identity of the person who robbed and assaulted the Plaintiff is unknown
 and was unable to be determined based upon information retained by the Defendant.
            10.    That at all times relevant hereto, Defendant and/or its employees and/or agents, for
 which the Defendant is vicariously liable for, failed to exercise the degree of care in the
 maintenance and security of the premises as would have been exercised by a person of ordinary
 prudence with regard to a business invitee, under the same or similar circumstances, all of which
 constitute negligence and a breach of one or more duties.
            ] 1.   That as a direct result of the carelessness and negligence of the Defendant and/or its
 employees and/or agents, the Plaintiff sustained serious bodily injuries, incurred substantial
 medical expenses, and endured great pain and suffering, among other harms and losses, some of
 which are ongoing and permanent in nature.
            12.    That such negligence of the Defendant was the direct and proximate cause of
 Plaintiff’s injuries and losses.
         WHEREFORE, the Plaintiff, KENNETH KARKIEWICZ prays for Judgment against the
 Defendant, WAL-MART STORES EAST, LP, in a just and proper sum, for the costs of this
 action, including pre-judgment and post-judgment interest, and for all other just and proper relief
 in the premises.



                                               Page 2 of 3
USDC IN/ND case 3:20-cv-00261-JD-MGG document 1-1 filed 03/24/20 page 3 of 3




                                               Respectfu           itted,



                                                ARMAN G. SARKISIAN (Atty. #28767-64)
                                            ‘ ■ SARKISIAN, SARKISIAN & ASSOCIATES
                                                6165 Central Avenue
                                                Portage, IN 46368
                                                p. (219)762-7718 / f. (219) 763-4650
                                                Arman@SarkLawFirm.com
                                                Attorney for Plaintiff




                               MOTION FOR TRIAL BY JURY

       Plaintiff, by counsel, request a trial by jury on all counts triable by a Jury.



                                               Respectfully subtjiitted,.



                                               ARMAN G. SARKISIAN (Atty. #28767-64)
                                               SARKISIAN, SARKISIAN & ASSOCIATES
                                               6165 Central Avenue
                                               Portage, IN 46368
                                               p. (219)762-7718 / f. (219) 763-4650
                                               Arman@SarkLawFirm.com
                                               Attorney for Plaintiff




                                            Page 3 of 3
